Filed Pursuant to Rule 424(b)(3) Registration No.333-186687 PROSPECTUS SUPPLEMENT NO. 14 (To Prospectus dated March28, 2013) 27,891,407 Shares Tengion, Inc. This Prospectus Supplement No.14 supplements the prospectus dated March 28, 2013 (as supplemented to date, the “Prospectus”), which forms a part of our Registration Statement on FormS-1 (Registration Statement No.333-186687).The Prospectus and this prospectus supplement relate to the disposition from time to time of up to 27,891,407 shares of our common stock, which are held or may be held by the stockholders named in the Prospectus. This prospectus supplement should be read in conjunction with the Prospectus, which is to be delivered with this prospectus supplement.This prospectus supplement updates, amends and supplements the information included or incorporated by reference in the Prospectus.If there is any inconsistency between the information in the Prospectus and this prospectus supplement, you should rely on the information in this prospectus supplement. This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the Prospectus, including any amendments or supplements to it. Quarterly Report on Form 10-Q On December 2, 2013, we filed a Quarterly Report on Form 10-Q with the Securities and Exchange Commission. The text of such Form 10-Q is attached hereto. Investing in our common stock involves a high degree of risk. Please see the section entitled “Risk Factors” beginning on page 13 of the Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities, or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is December 2, 2013. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34688 Tengion, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-0214813 (I.R.S. Employer Identification No.) 3929 Westpoint Boulevard, Suite G Winston-Salem, NC 27103 (Address of principal executive offices) (336) 722-5855 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer, as defined in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company, as defined in Rule 12b-2 of the Exchange Act.Yes oNo x As of November 25, 2013, there were 5,482,247 shares of the registrant’s common stock outstanding. TENGION, INC. FORM 10-Q for the Quarter Ended September 30, 2013 INDEX Part I.Financial Information Item 1. Financial Statements (unaudited) Balance Sheets 1 Statements of Operations and Comprehensive Loss 2 Statements of Redeemable Convertible Preferred Stock and Stockholders’ Equity (Deficit) 3 Statements of Cash Flows 5 Notes to Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 Part II.Other Information Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3. Defaults Upon Senior Securities 47 Item 4. Mine Safety Disclosures 47 Item 5. Other Information 47 Item 6. Exhibits 48 Signature Page 50 NOTE REGARDING COMPANY REFERENCES Throughout this report, "Tengion," the "Company," "we," "us" and "our" refer to Tengion, Inc. NOTE REGARDING TRADEMARKS Tengion® and the Tengion logo® are our registered trademarks and Tengion Neo-Urinary Conduit™, Tengion Neo-Kidney™, Tengion Neo-Kidney Augment™, Tengion Neo-Vessel™, Tengion Neo-Vessel Replacement™, Tengion Neo-Bladder Replacement™, Neo-Bladder Augment™, Tengion Organ Regeneration Platform™ and Organ Regeneration Platform™ are our trademarks. Other names are for informational purposes only and may be trademarks of their respective owners. i PART I.FINANCIAL INFORMATION Item 1.Financial Statements. TENGION, INC. (A Development-Stage Company) Balance Sheets (in thousands, except per share data) (unaudited) December 31, September 30, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash — Prepaid expenses and other Total current assets Property and equipment, net of accumulated depreciation of $13,072 and $13,276 as of December 31, 2012 and September 30, 2013, respectively Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Current portion of long-term debt, net of debt discount of $157 and $91 as of December 31, 2012 and September 30, 2013, respectively $ $ Current portion of lease liability Accounts payable Accrued compensation and benefits Accrued expenses Derivative liability — Warrant liability Total current liabilities Long-term debt and embedded derivative, net of debt discount of $7,515 and $8,905 as of December 31, 2012 and September 30, 2013, respectively Lease liability Other liabilities 8 12 Total liabilities Commitments and contingencies (Note 14) — — Stockholders’ deficit: Preferred stock, $0.001 par value; 10,000 shares authorized; zero shares issued or outstanding at December 31, 2012 and September 30, 2013 — — Common stock, $0.001 par value; 750,000 shares authorized; 2,449 and 4,421 shares issued and outstanding at December 31, 2012 and September 30, 2013, respectively 2 4 Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of these financial statements. 1 TENGION, INC. (A Development-Stage Company) Statements of Operations and Comprehensive Loss (in thousands, except per share data) (unaudited) Period from July 10, 2003 (inception) through September 30, 2013 Three Months Ended September 30, Nine Months Ended September 30, Revenue $ — $ — $ — $ — $ — Operating expenses: Research and development $ General and administrative Depreciation 59 Impairment of property and equipment — Other expense, net 38 Total operating expenses Loss from operations ) Interest income 1 19 12 26 Interest expense ) Change in fair value of embedded derivative and derivative liability — 53 — ) ) Change in fair value of warrant liability ) ) ) Net loss $ $ ) $ ) $ ) ) Other comprehensive loss — Comprehensive loss $ ) ) Basic and diluted net loss per share $ ) Weighted-average common stock outstanding – basic and diluted The accompanying notes are an integral part of these financial statements. 2 TENGION, INC. (A Development-Stage Company) Statements of Redeemable Convertible Preferred Stock and Stockholders’ Equity (Deficit) (in thousands, except per share data) (unaudited) Stockholders’ equity (deficit) Redeemable convertible preferred stock Common stock Additional paid-in Deferred Deficit accumulated during the development Shares Amount Shares Amount capital compensation stage Total Balance, July 10, 2003 — $ — — $ — $ — $ — $ — $ — Issuance of common stock to initial stockholder — Effect of June 2012 reverse stock split (see Note 3) — — ) — Net loss — ) ) Balance, December 31, 2003 — — 14 — — — ) ) Issuance of Series A Redeemable Convertible Preferred stock at $1.62 per share, net of expenses — Conversion of notes payable, including interest — Issuance of restricted common stock to employees and nonemployees — — 24 1 ) — 1 Issuance of common stock to consultants — — 14 — 21 — — 21 Issuance of common stock to convertible noteholders — — 9 — 67 — — 67 Issuance of options to purchase common stock to consultants for services rendered — 14 ) — — Amortization of deferred compensation — 23 — 23 Change in value of restricted common stock subject to vesting — 11 ) — — Accretion of redeemable convertible preferred stock to redemption value — ) ) Net loss — ) ) Balance, December 31, 2004 61 1 ) ) ) Issuance of Series A Redeemable Convertible Preferred stock at $1.62 per share, net of expenses — Issuance of restricted common stock to employees and nonemployees at $2.32 per share — — 6 — ) — 1 Issuance of warrants to purchase preferred stock to noteholders — Issuance of options to purchase common stock to consultants for services rendered — 7 (7 ) — — Amortization of deferred compensation — Accretion of redeemable convertible preferred stock to redemption value — ) ) Net loss — ) ) Balance, December 31, 2005 67 1 ) ) ) Issuance of Series B Redeemable Convertible Preferred stock at $1.82 per share, net of expenses — Issuance of restricted common stock to employees — Issuance of common stock upon exercise of options — 9 — — 9 Repurchased nonvested restricted stock — — (1 ) — Reclassification of deferred compensation — ) — — Reclassification of warrants to purchase preferred stock — ) — — ) Stock-based compensation expense — Accretion of redeemable convertible preferred stock to redemption value — ) ) Net loss — ) ) Balance, December 31, 2006 66 1 — ) ) Issuance of Series C Redeemable Convertible Preferred stock at $1.82 per share, net of expenses — Issuance of common stock upon exercise of options — — 3 — 60 — — 60 Repurchased vested restricted stock — — (1 ) — ) — — ) Stock-based compensation expense — Accretion of redeemable convertible preferred stock to redemption value — ) ) Net loss — ) ) Balance, December 31, 2007 $ 68 $ 1 $ $ — $ ) $ ) The accompanying notes are an integral part of the financial statements. 3 TENGION, INC. (A Development-Stage Company) Statements of Redeemable Convertible Preferred Stock and Stockholders’ Equity (Deficit) – (continued) (in thousands, except per share data) (unaudited) Stockholders’ equity (deficit) Redeemable convertible preferred stock Common stock Additional paid-in Deferred Deficit accumulated during the development Shares Amount Shares Amount capital compensation stage Total Balance, December 31, 2007 $ 68 $ 1 $ $ — $ ) $ ) Issuance of Series C Redeemable Convertible Preferred stock at $1.82 per share, net of expenses — Issuance of common stock upon exercise of options — 28 — — 28 Repurchased vested restricted stock — Stock-based compensation expense — Accretion of redeemable convertible preferred stock to redemption value — ) ) Net loss — ) ) Balance, December 31, 2008 68 1 — ) ) Issuance of common stock upon exercise of options — — 2 — 54 — — 54 Stock-based compensation expense — Accretion of redeemable convertible preferred stock to redemption value — ) ) Net loss — ) ) Balance, December 31, 2009 70 1 — ) ) Issuance of common stock upon exercise of options — — 3 — 14 — — 14 Accretion of redeemable convertible preferred stock to redemption value — ) ) Conversion of preferred stock to common stock ) ) — — — Conversion of preferred stock warrants to common stock warrants — Proceeds from initial public offering, net of expenses — Stock-based compensation expense — Net loss — ) ) Balance, December 31, 2010 — — 1 — ) Proceeds from equity financing, net of expenses — — 1 — — Issuance of warrants to purchase common stock issued in connection with equity financing — ) — — ) Issuance of common stock upon exercise of options — — 18 — 83 — — 83 Issuance of restricted stock to employees — — 31 — Cancellation of restricted stock to employees — — ) — Issuance of warrants to purchase common stock in connection with debt financing — Stock-based compensation expense — Net loss — ) ) Balance, December 31, 2011 — — 2 — ) Issuance of common stock upon exercise of options — — 3 — 10 — — 10 Issuance of restricted stock to employees — — 68 — Cancellation of restricted stock to employees — — (3 ) — (5 ) — — (5 ) Stock-based compensation expense — Net loss — ) ) Balance, December 31, 2012 — — 2 — ) ) Issuance ofcommon stock for payment of interest — — 2 — — Proceeds from Celgene Collaboration and Option Agreement and Right of First Negotiation Agreement, net of expenses and proceeds allocable to issuance of warrants — Cancellation of restricted stock to employees — — (6 ) — (7 ) — — Issuance of common stock upon exercise of warrants — Issuance of common stock upon conversion of 2012 Convertible Notes — — — 36 — — 36 Stock-based compensation expense — Net loss — ) ) Balance, September 30, 2013 — $ — $ 4 $ $ — $ ) $ ) The accompanying notes are an integral part of the financial statements. 4 TENGION, INC. (A Development-Stage Company) Statements of Cash Flows (in thousands) (unaudited) Nine Months Ended September 30, Period from July10, 2003 (inception) through September 30, 2013 Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Change in fair value of embedded derivative and derivative liability — Change in fair value of warrant liability ) Charge related to lease liability Loss on disposition of property and equipment — — Impairment of property and equipment — — Amortization of net discount on short-term investments — — ) Noncash interest expense Noncash rent expense 6 3 Stock-based compensation expense Changes in operating assets and liabilities: Prepaid expenses and other assets ) ) ) Accounts payable Accrued expenses and other ) ) Net cash used in operating activities ) ) ) Cash flows from investing activities: Purchases of short-term investments — — ) Change in restricted cash — — Sales and redemptions of short-term investments — Cash paid for property and equipment ) (2 ) ) Proceeds from the sale of property and equipment — — 11 Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from sale of redeemable convertible preferred stock, net — — Proceeds from sales of common stock and warrants, net 6 Repurchases of common stock — — ) Proceeds from Celgene Collaboration and Option Agreement and Right of First Negotiation Agreement, net of expenses — Proceeds from long-term debt and warrants, net of issuance costs Payments on long-term debt ) ) ) Net cash (used in) provided by financing activities ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period — Cash and cash equivalents, end of period $ $ $ The accompanying notes are an integral part of these financial statements. 5 TENGION, INC. (A Development-Stage Company) Notes to Financial Statements (unaudited) Organization and Nature of Operations Tengion, Inc. (the Company) was incorporated in Delaware on July 10, 2003. The Company is a regenerative medicine company focused on discovering, developing, manufacturing and commercializing a range of neo-organs, or products composed of living cells, with or without synthetic or natural materials, implanted or injected into the body to engraft into, regenerate, or replace a damaged tissue or organ.Using its Organ Regeneration Platform, the Company creates these neo-organs using a patient’s own cells, or autologous cells.The Company believes its proprietary product candidates harness the intrinsic regenerative pathways of the body to regenerate a range of native-like organs and tissues. The Company’s product candidates are intended to delay or eliminate the need for chronic disease therapies, organ transplantation, and the administration of anti-rejection medications.In addition, the Company’s neo-organs are designed to replace the need to substitute other tissues of the body for a purpose to which they are poorly suited. Building on its clinical and preclinical experience, the Company is initially leveraging its Organ Regeneration Platform to develop its Neo-Urinary Conduit for bladder cancer patients who are in need of a urinary diversion and its Neo-Kidney Augment for patients with advanced chronic kidney disease. The Company operates as a single business segment. Operations of the Company are subject to certain risks and uncertainties, including, among others: uncertainty of product candidate development; technological uncertainty; dependence on collaborative partners; uncertainty regarding patents and proprietary rights; comprehensive government regulations; having no commercial manufacturing experience, marketing or sales capability or experience; and dependence on key personnel. On November 15, 2013, the Company filed a Form 12b-25 extended the filing of its Quarterly Report on Form 10-Q for the Quarter ended September 30, 2013, while it assessed if certain prior issuances of common stock and warrants to purchase common stock should have been evaluated as triggers for anti-dilution adjustments to most of the Company’s dilutive securities in its quarterly and annual filings beginning with the quarter ended September 30, 2012.The Company completed its assessment and determined that there was an immaterial error that impacted the valuation of the Company’s dilutive securities during quarters ended March 31, 2013 and June 30, 2013.In addition, the Company has determined that the cumulative correction of the error, which decreased net loss for the quarter ended September 30, 2013by $0.3 million in this Quarterly Report on Form 10-Q, is immaterial.Therefore, the financial statements for the three and nine month periods ending September 30, 2013 reflect these immaterial adjustments. Management’s Plans to Continue as a Going Concern The accompanying financial statements have been prepared on a going-concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business.The Company has incurred losses since inception and has a deficit accumulated during the development stage of $272.1 million as of September 30, 2013, including $48.4 million of cumulative accretion on redeemable convertible preferred stock through April 2010.The Company anticipates incurring additional losses until such time, if ever, that it can generate significant sales of its therapeutic product candidates currently in development or enters into cash flow positive business development transactions. Cash and cash equivalents at September 30, 2013 were $27.5 million, representing 86% of total assets.Based upon our current expected level of operating expenditures and debt repayment, and assuming we are not required to settle any outstanding warrants in cash or redeem, or pay cash interest on, any of our convertible notes, we expect to be able to fund operations through at least 2014. There is no assurance that additional financing will be available or, if available, on terms acceptable to us. Use of Estimates The preparation of financial statements, in accordance with accounting principles generally accepted in the United States of America, requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of expenses during the reporting period.Actual results could differ from those estimates.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. 6 Net Loss Per Share Basic and diluted net loss per share is calculated by dividing net loss by the weighted-average number of common shares outstanding. For all periods presented, the outstanding shares of unvested restricted stock as well as the number of common shares issuable upon exercise of outstanding stock options and warrants and conversion of notes payable have been excluded from the calculation of diluted net loss per share because their effect would be anti-dilutive. Therefore, the weighted-average shares used to calculate both basic and dilutive loss per share are the same. The following potentially dilutive securities have been excluded from the computations of diluted weighted-average shares outstanding as they would be anti-dilutive: Three Months Ended September 30, Nine Months Ended September 30, Shares underlying warrants outstanding Shares underlying options outstanding Unvested restricted stock Convertible notes payable — — Supplemental Cash Flow Information The following table contains additional supplemental cash flow information for the periods reported (in thousands). Nine Months Ended September 30, Period from July10, 2003 (inception) through September 30, 2013 Noncash investing and financing activities: Conversion of note principal to redeemable convertible preferred stock $ — $ — $ Convertible note issued to initial stockholder for consulting expense — — Fair value of embedded derivatives and derivatives issued with issuance of long-term debt — Fair value of warrants issued with issuance of long-term debt Fair value of warrants issued with issuance of common stock — — Fair value of warrants issued pursuant to Celgene Collaboration and Option Agreement — Conversion of redeemable convertible preferred stock into 566 shares of common stock — — Conversion of warrant liability — 15 Conversion of 2012 Convertible Notes — 36 36 Issuance of common stock and warrants for payment of interest — Financial Instruments The fair value guidance requires fair value measurements be classified and disclosed in one of the following three categories: · Level 1: Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities; 7 · Level 2: Quoted prices in markets that are not active, or inputs which are observable, either directly or indirectly, for substantially the full term of the asset or liability; · Level 3: Prices or valuation techniques that require inputs that are both significant to the fair value measurement and unobservable (i.e., supported by little or no market activity). The following fair value hierarchy table presents information about each major category of the Company’s financial assets and liability measured at fair value on a recurring basis as of December 31, 2012 and September 30, 2013 (in thousands). Fair value measurement at reporting date using: Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) Total At December 31, 2012 Assets: Cash and cash equivalents $ $
